 In the Matterof VULCAN FORGING COMPANYandINTERNATIONALUNION7UNITED AUTOMOBILE,AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERS OFAMERICA, UAW-CIOCase No. 7-C-1769.-Decided August 10, 1949DECISIONANDORDEROn April 28, 1949, Trial Examiner Hamilton Gardner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (5) and Section 8 (a)(1) of the National Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Respondent's requestfor oral argument is hereby denied, as the record and brief, in ouropinion, adequately present the issues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this case to athree-member panel [Members Reynolds, Murdock, and Gray].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.,'Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and, recommenda-tions`of the Trial Examiner with the additions and exceptions hereinnoted.In footnote 1 of his Intermediate Report the Trial Examiner stated that a motionby the Respondent for -the dismissal, of the complaint on the grounds that 22 monthshad elapsed between the time of the filing of the charge and the issuance of the complaintwas not within his jurisdiction. It is well established that the doctrine oflathesdoesnot apply to the Board.The motion is hereby denied.. SeeMatter of Quarles Manufac-turingCo., 83 N. L. R. B. 697.85 N. L. R. B., No. 115.621 622DECISIONSOF NATIONALLABOR RELATIONS BOARDLike the Trial Examiner we find that the Respondent is engaged incommerce within the meaning of the Act. Although virtually all ofthe Respondent's raw materials are purchased within the State ofMichigan and its finished products are sold within that State, thesepurchases and sales are transactions with the Ford Motor Companywhich we have found many times to be engaged in commerce, a fact ofwhich we take judicial notice.As the Respondent's purchases aremade from Ford and as all of its finished products are to be used in orin the manufacture of articles destined to pass in interstate commerce,a stoppage of the flow of such products clearly would affect the inter-state business of the Ford Motor Company.We find therefore thatthe Respondent herein is engaged in commerce within the.meaning ofthe Act.2.The Trial Examiner°found that the respondent had on March 24,1947, and at all times thereafter, refused to bargain collectively withthe Union as the exclusive representative of its employees.We agreethat Respondent has failed to bargain by interjecting the question ofthe Union's majority as a condition precedent to discussion of a con-tract within the certification year. 'Unlike the Trial Examiner we findthat Respondent's failure to bargain dates not from the meeting onMarch 24, where only the broad outlines of the proposed contract werediscussed, but from the Respondent's letter to the Union of April 18,1947, wherein it raised, for the first time, the question of Union's ma-jority.In the ensuing communications between the parties the Re-spondent adhered to its position in respect to this point.We have fre-quently held that the duty to bargain continues for the certificationyear and that this duty is not relieved by loss, alleged or real, of theUnion's majority except under unusual circumstances not presenthere.2We accordingly find the Respondent has refused to bargaincollectively with the Union on or about April 18, 1947, and at all timesthereafter.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Vulcan ForgingCompany, Dearborn, Michigan,and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers of_ 2Matter ofMengel Company,Fiber Container Division,80 N. L.R. B. 705. See alsoMatter of Belden BrickCo., 83 N. L. R. B. 465. VULCAN FORGING COMPANY623America, UAW-CIO, as the exclusive representative of all productionand maintenance employees at the Respondent's Dearborn, Michigan,mill, excluding office clerical employees, watchmen, guards, and super-visory employees as defined in the Act; and(b)Engaging in any manner in any other acts interfering with theefforts of International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, UAW-CIO, to negotiate foror represent the employees in the said unit as exclusive bargainingagent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, UAW-CIO, as the exclusive bargaining representative ofall the employees in the unit described herein, with respect to wages,hours, and other terms and conditions of employment; and if an under-standing is reached, embody such understanding in a written, signedagreement ;(b)Post at its plant at Dearborn, Michigan, copies of the noticeattached hereto, marked Appendix A.3Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and be main-tained by it for a'period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted;(c)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the receipt of this Decision and Order, whatsteps the Respondent has taken to comply. herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interferingwith the efforts Of INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted,before the words "A DECISION AND ORDER,"the words "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDUAW-CIO, to negotiate for or. represent the employees describedin the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described, herein with respect to wages, hours,and other terms and conditions of employment, and if an under-standing is reached, embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees at the Dearborn,Michigan, mill, _ excluding office clerical employees, watchmen,guards, and supervisory employees..VULCAN FORGING COMPANY,Employee.By --------------------------------(Representative)(Title)Dated--------------------This notice must remain posted :for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT.George A.. Sweeney, Esq.,andCecil Pearl, Esq.,ofDetroit,Mich., for theGeneral Counsel.Mr. Joseph McCusicerandMr. Harry H. Foster,of Detroit, Mich., for theUnion.Messrs.Voorhis, Long, Ryan & McNair,byPaul Franseth, Esq.,of Detroit,Mich., for the Respondent.STATEMENT OF THE CASEThis case was instituted on April 24, 1947, when International Union, UnitedAutomobile, Aircraft and Implement Workers of America (UAW-CIO), filed acharge against Vulcan Forging Company.No action was taken by the GeneralCounsel of the National Labor Relations Board or his representative, the Re-gional Director of the Seventh Region (Detroit, Michigan), until February 8,1949.On that date the Regional Director issued a complaint against the namedcompany' This alleged that the company had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (5)and (1) of the National Labor Relations Act, as amended by Section 8 (a) (5)and (1) and Section 2 (6) and (7) of the Labor Management Relations Act.1In hisoral arguments at the hearing andin hiswritten brief filed thereafter,counselfor the Respondent complainsthat thislong delay of 22 monthsbetween thefiling of thecharge and the issuance of the complaintshould be ground fordismissingthe complaint.He arguedthat any otheraction under the circumstanceswould be contrary to thepurposesof the Actto avoid industrial strife,as expressedin Section 1.The Trial Examinerconsiders that is not a matter coming withinhis present jurisdiction.The- contention istherefore rejected. VULCAN FORGING COMPANY625Copies of the complaint and the charge upon which it was based, together withnotice of hearing thereon, were duly served upon the Union and the Respondent;'The complaint alleged substantially that the Respondent engaged in unfairlabor practices on or about March 24, 1947, and thereafter, by refusing to bar-gain collectively wjith the Union, as the exclusive representative of its em-ployees within an appropriate bargaining. unit, with respect to wages, hours, andother terms and conditions of employment. Thereby, it alleged, the Respondenthad interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The answer of the Respondent did not admit any of the allegations of thecomplaint, but denied them generally and specifically. In addition it set upa number of affirmative defenses which will all be considered later in thisIntermediate Report.Pursuant to order, a hearing was held in Detroit, Michigan, on February 2:aand March 1, 1949, before Hamilton Gardner, the undersigned Trial Examiner;duly designated by the Chief Trial Examiner. The General Counsel and the Re-spondent were represented by counsel and the Union by a representative. Fullopportunity was afforded all parties to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Prior to the hearing and accompanying its answer, the Respondent had filedan extensive written motion to dismiss the complaint.Numerous grounds wereset forth which were substantially the same as the defenses set up in theanswer.The same motion to dismiss was made by counsel for the Respondentat the conclusion of the hearing and taken under advisement by the Trial Ex-aminer.At the opening of his case-in-chief the General Counsel moved to strikethe second paragraph of Paragraph 4 of the answer and Paragraph 2 of the Re-spondent's motion to dismiss the complaint.These deal with allegations offailure by the Union to comply with Section 9 (f), (g), and (h) of the Act. TheTrial Examiner granted this motion to strike. Except as so modified, the writ-.tenand oral motions of the Respondent to dismiss the complaint, mentionedabove, are denied.At the conclusion of the hearing the Trial Examiner granteda motion by the General Counsel, to which no objection was entered,, to amendthe pleadings in minor matters to conform to the proof.Oral argument was made at the beginning and ending of the hearing by allcounsel.The parties were advised of their right to file proposed findings offact, conclusions of law and briefs.Both the General Counsel and counselfor the Respondent have filed briefs.These have been carefully considered.The Respondent submitted proposed findings of fact.Except as herein grantedor modified, they are rejected.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe following facts were stipulated at the hearing :Vulcan Forging Company 3 is a Michigan corporation with its officeand plantat Dearborn, Michigan. It is engaged in the business of producing steelforgings2References in this report will be: Vulcan Forging Company as the Respondent; Inter-nationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers ofAmerica (UAW-CIO),as the Union;the National Labor Relations Board, as the Board;the GeneralCounsel or his representativesat the hearing, as the General Counsel; theNational Labor Relations Act and the Labor Management Relations Act, as the Act.I In his answer, motion to dismiss the complaint,oral argument at the hearing and inhis brief,counsel for the Respondent makes a pointthat the proceedingswere invalid ,626DECISIONS OF NATIONALLABOR RELATIONS BOARDin the nature of connecting rods.All these forgings are sold to the Ford MotorCompany at its Rouge River plant and are used by Ford in the manufacture ofvehicles.During the year 1948, the Respondent purchased frcca the Ford Motor Com-pany, at its Rouge plant, raw steel in the amount of about $25,000. These wereforged and resold to Ford Motor Company, in Michigan, for approximately$100,000.The Respondent also bought fuel oil from Socony-Vacuum Oil Com-pany, at Trenton, Michigan, for roughly $5,000.All machinery, tools and dieswere purchased from unnamed local firms for an, approximate amount of$10,000.The stipulation does not go beyond the facts just outlined. Counsel for theRespondent would not admit that the company was engaged in commerce withinthe meaning of the Act. The General Counsel presented no evidence regardingsuch commerce, either as to the Respondent, Ford Motor Company, or Socony-Vacuum Oil company.A recent decision of the Board, however, on facts very similar to those pres-ently at bar, supplies the precedent for this case.That dealt with purchase andsale of Hudson automobiles and parts wholly within California. The seller wasHudson Sales Corporation of Los Angeles. The Board stated :In our opinion, neither the General Counsel nor the Union has shownsufficient cause to warrant reopening of the record to adduce such evidence,[viz,regarding commerce].However, we take judicial notice of a priorproceeding before the Board, in which we asserted jurisdiction over HudsonSales.The Board thereupon remanded the case for hearing on the question of unfairlabor practice 4The Board has exercised jurisdiction over Ford Motor Company in numerousproceedings involving both unfair.labor practices and representation elections .5Under the doctrine of theTo nisendcase the Trial Examiner takes judicialnotice that the Ford Motor Company is engaged in commerce within themeaningof the Act.It follows, therefore, under the facts of record here, that the Respondent isengaged in commerce within the meaning of the Act. It is so found.II.THE LABOR ORGANIZATION INVOLVEDIt was stipulated in open hearing that International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), is alabor organization admitting employees of the Respondent to membership. Iso find.because the original charge namedthe VulcanForgeCompany,whereas its correct titlewas VulcanForgingCompany.The Respondent duly received notice ofthe charge, of thecomplaintand of thehearing.Itthereforesuffered no prejudice.To put the matterbeyond any doubt, the TrialExaminerestablished,by questioningCharlesW. Lawton,paymaster of the Respondent, the correct title isForging[italicsmine-H. G.J. I so find.This inconsequential contention by counsel is rejected.411 latterof M. L. Townsend,81 N. L.R. B. 739. See also the cases cited in Footnote 2 ofthe decision.5For example:64 N. L. R. B. 365; 66 N. L. R. B. 1317. VULCAN FORGING COMPANY627IN. THE UNFAIR LABOR PRACTICES eA. The appropriate unit and representation by the Union of a majority thereinPursuant to an "Agreement for Consent Election" Y signed by the Respondentand the Union on February 27, 1947, an election by secret ballot was held onMarch 4, 1947, at the Dearborn plant of the Respondent. Those permitted in thevoting unit were all production and maintenance employees, excluding officeemployees, watchmen, guards and supervisory employees. under the Act. I findthis to be an appropriate unit under the Act for the purposes of collectivebargaining.The official election return shows that the vote was 12 for the Unionand 10 against.On March 13, 1947, the Regional Director certified the Unionas the representative of the employees in the unit voting for the purposes ofcollective bargaining.Accordingly, I find that on March 13, 1947, and at all times thereafter, theUnion was the duly designated bargaining representative of a majority of theemployees in said unit, and that, in accordance with the provisions of Section9 (a) of the Act, the Union was on said date and thereafter has been and nowis the exclusive representative of all the employees in the said unit for thepurposes of collective bargaining with respect to pay, wages, hours and otherterms and conditions of employment.B. The refusal to bargain1.Union requests to Respondent to bargainWithin a few days following the election certification the Union made its firstattempt to bargain collectively with the Respondent.As shown by their undis-puted testimony, Harry H. Foster and Carl Stellato, international representa-tives of the Union, called by arrangement at the Respondent's office.Two otheremployees accompanied them but took no part in the discussion.Present for thecompany were Paul Franseth, Esq., and Charles A. Lawton.The former repre-sented the Respondent at all meetings shown by the evidence ; conducted corre-spondence ; and was counsel for them at the hearing.Mr. Lawton is the pay-master for the company.Foster presented to Franseth a model form of contractand suggested that he go over it so that at a later meeting they could discuss itparagraph by paragraph. Franseth agreed.No actual terms were discussed atthis first meeting.It was agreed Franseth should telephone Foster when he wasready to discuss a contract further.2.The petition to sever representationWithin 8 days of this first meeting and only 17 days following the election,the following document was handed to a supervisor of the Respondent:To whom it may concern :3-21-47.We the undersigned, want to sevre our relations with the Union (UAW-CIO) representing us at Vulcan Forging Company, 3900 Wyoming, Dearborn,Mich.We are doing so without any intimidation or influence in any way.'8There is no dispute as to the essential facts.TCopies of all documents pertaining to the election were introduced into the record.8A photostatic copy of this instrument was filed is an exhibit to the Respondent's answer.857829-50-vol. 85-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was signed by 19 persons.Under the facts in the record this would be avery large majority of the employees at that time.No copy was ever served on the Union nor on the National Labor RelationsBoard, which had conducted the election only 2 weeks before.3.Letters from Respondent to Uniona.April IS, 19471More than a month after the meeting where Franseth and Foster met followingthe election, Franseth wrote the Union a letter. It is too long to quote in full butits gist was to inform Foster of the petition just mentioned above and to suggestthat the whole matter be dropped as to bargaining.b.App i124, 1.947In this letter Franseth asks Foster for a reply to the previous one of April 18,1947.He mentions a telephone conversation.The final paragraph indicates awillingnessto "hear and consider any grievances that our employees wish topresent or bargain with them."The Union is not included in this invitation.Foster did not reply.He consulted his union attorney and the Board's Re-gional Director and filed the present charge.He did, however, talk to Fransethon the telephone and insist that the Union was still the bargaining, representativeof the unit's employees.4.Meeting with State Mediation BoardThis occurred May 13, 1947. Besides the State Mediator, Franseth for thecompany and Foster for the Union were present. Foster had threatened to calla strike if the company continued to refuse to bargain.During the meetingFranseth again expressed a willingness to talk to shop employees, but would nottalk to. Foster about any other subject than the Union's alleged loss of repre-sentation.Foster insisted that subjects of hours, wages, and other terms andconditions be discussed.An impasse was reached.The result was that nothingwas accomplished.This meeting is discussed in a letter from Franseth to Foster on May 20, 1947.There is no real conflict concerning it between the testimony of Foster and suchletter.But no collective bargaining whatever came out of it.Foster claimed to have had a subsequent meeting with Franseth in the Board'sRegional Office.But he could not fix any date nor identify any Board representa-tive.He wasn't sure whether it might have been a meeting previous to theelection.Franseth personally took the stand and denied any meeting in theBoard's Detroit office following that in the State Mediation Board's rooms.Underthe circumstances, I discredit Foster's testimony as to this supposed latermeeting.5.Final telephone conversationCarl Stellato, who had taken the place of Foster as International Representa-tive, testified that about a week before the hearing, he phoned the Respondent'soffice to talk to Meyer, the company's president, about final negotiations.Hewas referred to Franseth and the two conversed about the matter.Franseth's9Either originals or copies of this correspondence are part of the record. VULCANFORGING COMPANY629positionhad not changed.He wanted to talk about the question of whether theUnion really represented the employees in the plant before any contract termswere explored.Stellato refused to discuss representation.Consequently no col-lective bargaining ensued and the case went to trial.To sum up: Under the foregoing facts can it be concluded that the Respondentdischarged its obligation under Section 8 (d) to "the representative of theemployees to meet at reasonable times and confer in good.faith with respect towages, hours and other terms and conditions of employment, or the negotiationof an agreement?"All the Respondent proposed to talk about.was that the Unionhad lost its status as representative.True there were professions of willingnesstomeet with the Union, but always coupled with a condition precedent thatother persons, not union representatives, participate.The inescapable factremains that the Respondent did not bargain about a single other subject.Nordid it make any counterproposals.What evidence it offered in defense merelybore out these conclusions.The testimony of its two witnesses related to thenumber of employees at various times.The Respondent has no defense to stand on except its claim to assume, fromextraneous evidence not known to the Board which had just conducted a secretelection, that the employees had changed their minds about representation, andthereupon refuse to bargain collectively.Such is certainly not the law as theTrial Examiner has observed its application.The Supreme Court, in one of its early decisions on the question involved here,said :A bargaining relationship once rightfully established must be permitted toexist and function for a reasonable period in which it can be given a fairchance to succeed.1°The Courts of Appeal have followed the same rule.'And such has likewise been the policy of the Board.12That rule completely disposes of the principal contention of the Respondentat the hearing and in its brief and it is therefore rejected.Other argumentsin the brief have already been dealt with.ConclusionI find that on March 24, 1947, and at all times thereafter, the Respondent hasrefused to bargain collectively with the Union as the exclusive representative ofits employees in an appropriate unit; and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI find that the activities of the Respondent set forth in Section III, above,occurring in connection with its operations in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and' the free flow of commerce.10Franks Brothers Co. v. N. L. R. B.,321 U. S. 702. See to the same general effect themore recent case :May Dept. Stores Co. v. N. L.R. B., 326 U. S. 376.n N.L. R. B. V. SwiftcGCo., 162 F. 2d 575 and the cases there reviewed.12Matter of Wooster Brass Co.,80 N. L.R. B. 1633;Matter of The MengelCo., 80N. L. R. B. 705;Matter of Dorsey Trailers Inc.,80 N. L. R. B. 478.13The Respondent is not charged separately with violating Section 8 (a) (1), onlyderivatively through its refusal to bargain, 630DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. It having beenfound that the Respondent has refused to bargain collectively with the Unionas the exclusive representative of its employees in an appropriate unit, it willbe recommended that the Respondent, upon request, bargain collectively with theUnion.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS or LAW1, International Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America (UAW-CIO), is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Respondent's Dearbornmill, excluding office clerical employees, watchmen, guards, and supervisoryemployees as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO), was on March 24, 1947, and at all timesthereafter has been, the exclusive representative of all the employees in theunit hereinabove described for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4.By refusing on March 24, 1947, and at all times thereafter to bargain col-lectivelywith International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America (UAW-CIO), exclusive representative ofall its employees in the aforesaid appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.RE COMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Irecommend that the Respondent, Vulcan Forging Company,its officers, agents,successors and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America ,(UAW-CIO),as the exclusive representative of all production and maintenance employees atthe Respondent'sDearborn,Michigan,mill,excluding office clerical employees,watchmen,guards,and supervisory employees as defined in the Act, and(b)Engaging in any manner in any other acts interfering with the effortsof International Union,United Automobile,Aircraft and Agricultural Imple-mentWorkers ofAmerica(UAW-CIO),to negotiate for or represent the em-ployees in the said unit as exclusive bargaining agent. VULCAN FORGING COMPANY6312.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Upon request, bargain collectively with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America (UAW-CIO),as the exclusive bargaining representative of all the employees in the unitdescribed herein, with respect to wages, hours, and other terms and conditionsof employment ; and if an understanding is reached, embody such understandingin a written, signed agreement ;(b)Post in conspicuous places at its mill at Dearborn, Michigan, copies ofthe notice attached hereto, marked Appendix A. Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall, after beingduly signed by the Respondent's representative, be posted by the Respondentimmediately upon receipt thereof and be maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted ;(c)Notify the Regional Director for the Seventh Region in writing withintwenty (20) days from the receipt of this Intermediate Report what steps theRespondent has taken to comply herewith.It is further recommended that, unless on or before twenty (20) days fromthe receipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the actionaforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of saidRulesand Regulations,filewith the Board, Washington, D. C., an original and six copiesof a state-ment in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbrief, the party filing the same shall serve a copy thereof upon each of theother parties.Statements of exceptions and briefs shall designate by precisecitation the portions of the record relied upon and shall be legibly printed ormimeographed, and if mimeographed shall be double spaced. Proof of serviceon the other parties of all papers filed with the Board shall be promptly madeas required by Section 203.85.As further provided in Section 203.46, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing.to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptionsis filed asprovided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order,and all objectionsthereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 28th day of April 1949.HAMILTON GARDNER,Trial Examiner. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL NOT engage in any acts in any manner interfering with the effortsOf INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),to negotiate for or representthe employees described in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to wages, hours,and other terms and condi-tions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at the Dearborn,Michigan,mill, excluding office clerical employees,watchmen,guards, and supervisoryemployees.VULCAN FORCING COMPANY,Employer.Dated-------------------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.